





Exhibit 10.7
image_02.jpg [image_02.jpg]NiSource
image_12.jpg [image_12.jpg]




POLICY SUBJECT:    Executive Severance Policy (for Employee Job Level D2 and
above, including Executives)


REVISED:    October 19, 2020


1.    Purpose. NiSource Inc. (“NiSource”) originally established this policy (as
amended and restated herein, the “Policy”) in June 2002 to provide severance
benefits to certain terminated employees of NiSource and its subsidiaries or
affiliate entities (the “Company”) that are Job Level D2 and above, which
includes executive officers, (the “Policy”). Benefits under this Policy shall be
in lieu of any benefits available under the NiSource Severance Policy (for Job
Level E and below) or any other severance plan, program or policy maintained by
the Company, (e.g., the NiSource Next - Voluntary Separation Program). For
employees that have a Change in Control and Termination Agreement with NiSource
(“CIC Agreement”), no benefit will be payable under the Policy if the relevant
termination of employment results in eligibility for a payment under the CIC
agreement. The Policy is amended and restated effective October 19, 2020.


2.    Administration. The Policy is administered by the Compensation Committee
of the Board of Directors of NiSource or its successor (“Committee”). The
Committee has the complete discretion and authority with respect to the Policy
and its application. The Committee reserves the right to interpret, prescribe,
amend and rescind rules and regulations relating to the Policy, determine the
terms and provisions of severance benefits and make all other determinations it
deems necessary or advisable for the administration of the Policy. The
determination of the Committee in all matters regarding the Policy shall be
conclusive and binding on all persons. The Committee hereby delegates to the
Chief Human Resources Officer (the “CHRO”), or his or her delegate, the
authority to develop and implement administrative guidelines regarding the
operation of the Policy and render decisions on initial claims for benefits
under the Policy.


3.    Scope. The Policy will apply to all full-time or part-time regular,
non-union employees of the Company whose job level, as established by the
Company, is level D2 (or its equivalent) or above (“Participants”), which
includes employees of each of its subsidiaries or affiliated entities
(collectively, “Affiliates” and each an “Affiliate”). For the purposes of this
Policy, the determination of whether an individual is a full-time or part-time
employee of an Affiliate shall be made pursuant to the normal practices and
policies of such Affiliate.


4.    Eligibility for Severance Pay. A Participant becomes eligible to receive
severance pay (“Severance Pay”) only if he or she is terminated by the Company
for any of the following reasons, provided that such termination event
constitutes a “separation from



--------------------------------------------------------------------------------

    


service” as defined under Section 409A of the Internal Revenue Code of 1986, as
amended, and applicable guidance thereunder (“Code Section 409A”), and further
provided the conditions described in Section 5 below are met:
(a)    The Participant’s position is eliminated due to a reduction in force or
other restructuring.
(b)    The Participant’s position is moved to a principal employment location
outside of a 50 mile radius from the Participant’s principal employment location
on the date of termination of employment and such move would result in the
Participant having a commute more than 20 miles longer, and provided that the
Participant chooses not to relocate to the new location for such position, and
such events are considered a “good reason” termination under Code Section 409A.
(c)    The Participant’s employment is constructively terminated. Constructive
termination shall be defined in a manner consistent with the guidance for a
“good reason” termination under Code Section 409A, and means (1) the scope of
the Participant’s position is changed materially (other than in the case of a
rotational assignment or its equivalent) or (2) the Participant’s base pay is
reduced by a material amount or (3) the Participant’s opportunity to earn a
bonus under any Company short-term cash incentive compensation plan is
materially reduced or is eliminated, and, in any such event, the Participant
chooses not to remain employed in such position. If a Participant does not
assert constructive termination within 14 days of being informed of a change
described in (1), (2) or (3) above, in a written instrument delivered to the
CHRO, such change will not be deemed a constructive termination. Following any
such notice from the Participant, the Company shall have 30 days to cure the
change that gives rise to constructive termination and, if uncured during such
30 day period, the Participant must terminate his or her employment within 30
days following the expiration of the 30-day cure period. The decision as to
whether such a change constitutes constructive termination shall be made by the
Committee or its delegate, not the Participant. If the Participant disagrees,
the Participant must follow the claims procedure set forth in Section 15.


5.    Conditions to Receipt of Benefits.


(a)    Severance Pay is not available to a Participant otherwise eligible for
Severance Pay who transfers to another position within the Company.


(b)    Severance Pay is not available to a Participant whose position is
eliminated due to (1) the sale of the Affiliate or assets of the Affiliate which
employs the Participant on the date of termination or (2) the outsourcing of
work, where in either such event the purchaser of the Affiliate or assets of the
Affiliate or the outsourcing service provider makes an offer of employment to
the Participant that, if it were the Company, would not constitute “constructive
termination” as described in Section 4(c).


    2

--------------------------------------------------------------------------------

    


(c)    Severance Pay is not available to a Participant whose position is
eliminated due to the spin-off of any Affiliate, if the spun-off entity makes an
offer of employment to the Participant that, if it were an Affiliate making such
an offer, would not constitute “constructive termination” as described in
Section 4(c).


(d)    A Participant must execute and not revoke the release described in
Section 6 below.


(e)    During the statutory consideration period under any severance agreement
or release described in Section 6, or during such other period as is otherwise
agreed to by the Company and the Participant, he or she may be required to
complete unfinished business projects and be available for discussions regarding
matters relative to the Participant’s duties.


(f)    A Participant must return all Company property and information.


(g)    A Participant must agree to pay all outstanding amounts owed to the
Company and authorize the withholding of any outstanding amounts owed from his
or her final paycheck and/or Severance Pay.


6.    Amount of Severance Pay. The amount of Severance Pay to which a
Participant is eligible to receive under the Policy is 52 weeks of base salary
at the rate in effect on the date of termination, but excluding the impact of
any reduction in base salary giving rise to a constructive termination event
under clause (2) of Section 4(c).


Subject to Code Section 409A, a Participant who is receiving benefits under a
short term disability plan will be eligible for Severance Pay at the end of the
period of payment of short term disability if, and only if, (1) he or she is not
then eligible for benefits under a long term disability plan, (2) he or she has
been given medical release or approval to work again, and (3) he or she is not
offered employment with the Company that, in the discretion of the Committee, is
comparable to that held by the Participant at the time the applicable period of
short term disability commenced. A Participant will not be eligible for
Severance Pay at the end of the period of payment of long term disability.


Severance Pay will be paid to a Participant in one lump sum cash payment as soon
as practicable after the date of the Participant’s termination of employment,
but in no event later than the 15th day of the 3rd month after such date,
provided that the Participant has executed a valid release of the Company and
its respective officers, directors and employees, from any and all actions,
suits, proceedings, claims and demands relating to the Participant’s employment
and the termination thereof, and the applicable revocation period has expired
within this period, with such release becoming effective during the time period
specified in the release but not no later than 60 days following the
Participant’s employment termination date. Severance Pay shall be reduced by
applicable amounts necessary to comply with federal, state and local income tax
withholding requirements.


    3

--------------------------------------------------------------------------------

    


A Participant eligible for Severance Pay pursuant to this Policy may seek other
employment with the Company. The time period to seek other employment will run
concurrently with any statutory period of consideration to execute a severance
agreement or a release and will not exceed 45 days. If a Participant accepts
other employment with the Company, such Participant shall not receive Severance
Pay as provided by Section 5(a).






7.    Benefits.


(a)Welfare Benefits. A Participant eligible for Severance Pay shall be eligible
to receive, at the time of payment of Severance Pay, a lump sum payment
equivalent to 130% of 52-weeks of COBRA (as defined in Section 4980B of the
Internal Revenue Code of 1986, as amended, and Sections 601-609 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), or any successor
sections) continuation coverage premiums for the medical, dental, and vision
coverage in which the Participant was enrolled immediately before his or her
employment end date. Receipt of this lump sum payment does not constitute
election of, or enrollment in, COBRA continuation coverage. To elect COBRA
continuation coverage, a Participant must follow the enrollment instructions
included in the COBRA election notice that such Participant receives shortly
after the date of the Participant’s termination of employment.


(b)    Outplacement Services. A Participant eligible for Severance Pay shall be
eligible to receive outplacement services as selected by the Company at its
expense, for a period commencing on the date of termination of employment and
continuing until the earlier to occur of the Participant accepting other
employment or 12 months thereafter.


8.    No Re-employment. A Participant who receives benefits pursuant to the
Policy shall not be eligible for re-employment, unless the Committee or its
delegate provides the Participant with a written waiver of this Section.


9.    Independent Contractor Status. A Participant who receives benefits
pursuant to the Policy shall not be eligible at any time after termination of
employment to enter into a consulting or independent contractor relationship
with the Company pursuant to which relationship he or she shall perform the same
or similar services, upon the same or similar terms and conditions, as were
applicable to such Participant on the date of termination of employment, unless
the Committee or its delegate provides the Participant with a written waiver of
this Section.


10.    Death of Participant. If a Participant dies prior to receiving Severance
Pay and the benefits set forth in Section 7(a) to which he or she is eligible
under the Policy, payment will be made to the representative of his or her
estate.


    4

--------------------------------------------------------------------------------

    


11.    Amendment or Termination.


(a)The Policy may be amended or terminated by the Committee at any time during
its term when, in its judgment, such amendment or termination is necessary or
desirable. No such termination or amendment will affect the rights of any
Participant who has terminated employment prior to such termination or amendment
and who, based on such termination, is then eligible for Severance Pay or other
benefits under the Policy at the time of such amendment or termination. No agent
or other employee, other than an officer of the Company acting on behalf of the
Committee, has the authority to change or waive any provision of the Policy.


(b)Any duties delegated by the Committee to a particular officer are hereby
delegated to any successor officer who assumes the duties of that officer as
part of a corporate function or business realignment.


(c)    Severance benefits under the Policy are not intended to be a vested
right.


12.    Governing Law and Venue. The terms of the Policy shall, to the extent not
preempted by applicable federal law, be governed by, and construed and enforced
in accordance with, the laws of the State of Indiana, including all matters of
construction, validity and performance. In order to benefit Participants under
this Policy by establishing a uniform application of law with respect to the
administration of the Plan, the provisions of this Section 12 shall apply. Any
suit, action or proceeding seeking to enforce any provision of, or based on any
matter arising out of or in connection with, this Policy shall be brought in any
court of the State of Indiana and of the United States for the Northern District
of Indiana. The Company, each Participant, and any related parties irrevocably
and unconditionally consent to the exclusive jurisdiction of such courts in any
such litigation related to this Policy and any transactions contemplated hereby.
Such parties irrevocably and unconditionally waive any objection that venue is
improper or that such litigation has been brought in an inconvenient forum.


13.    Miscellaneous Provisions.


(a)    Severance Pay and other benefits pursuant to the Policy shall not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge prior to actual receipt by a Participant, and any
attempt to so anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge prior to such receipt shall be void and the Company shall not be liable
in any manner for, or subject to, the debts, contracts, liabilities, engagements
or torts, of any person eligible for any Severance Pay or other benefits under
the Policy.


(b)    Nothing contained in the Policy shall confer upon any individual the
right to be retained in the service of the Company, nor limit the Company’s
right to discharge or otherwise deal with any individual without regard to the
existence of the Policy.


    5

--------------------------------------------------------------------------------

    


(c)    The Policy shall at all times be entirely unfunded. No provision shall at
any time be made with respect to segregating assets of the Company for payment
of any Severance Pay or other benefits hereunder. No employee or any other
person shall have any interest in any particular assets of the Company by reason
of the right to receive Severance Pay or other benefits under the Policy, and
any such employee or any other person shall have only the rights of a general
unsecured creditor with respect to any rights under the Policy.


14.    Claims Procedure. A claim for benefits under the Policy shall be
submitted in writing to the CHRO, or his or her delegate at the address provided
in Section 16. If a claim for benefits under the Policy by a Participant or his
or her beneficiary is denied, either in whole or in part, the CHRO or his or her
delegate, will let the claimant know in writing within 90 days. If the claimant
does not hear within 90 days, the claimant may treat the claim as if it had been
denied. A notice of a denial of a claim will refer to a specific reason or
reasons for the denial of the claim; will have specific references to the Policy
provisions upon which the denial is based; will describe any additional material
or information necessary for the claimant to perfect the claim and explain why
such material information is necessary; and will have an explanation of the
Policy’s review procedure.


The claimant will have 60 days after the date of the denial to ask for a review
and a hearing. The claimant must file a written request with the Committee for a
review. During this time the claimant may review pertinent documents and may
submit issues and comments in writing. The Participant will be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to his or her claim for benefits. The
Committee will have another 60 days in which to consider the claimant’s request
for review. If special circumstances require an extension of time for
processing, the Committee may have an additional 60 days to answer the claimant.
The claimant will receive a written notice if the extra days are needed. The
claimant may submit in writing any document, issues and comments he or she may
wish. The decision of the Committee will tell the claimant the specific reasons
for its actions, and refer the claimant to the specific Policy provisions upon
which its decision is based. If the decision on review is not furnished within
the time period set forth above, the claim shall be deemed denied on review.
If such determination is favorable to the claimant, it shall be binding and
conclusive. If such determination is adverse to such claimant, it shall be
binding and conclusive unless the claimant or his or her duly authorized
representative notifies the Committee within 90 days after the mailing or
delivery to the claimant by the Committee of its determination that claimant
intends to institute legal proceedings challenging the determination of the
Committee and actually institutes such legal proceedings within 180 days after
such mailing or delivery
15.    Rights Under ERISA. Each Participant in the Policy is entitled to certain
rights and protection under the ERISA. ERISA provides that all Participants
shall be entitled to:


    6

--------------------------------------------------------------------------------

    


(a)    Examine, without charge, at the Company’s office all documents governing
the Policy, and a copy of the latest annual report (Form 5500 Series) filed with
the U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.


(b)    Obtain copies of all documents governing the operation of the Policy and
copies of the latest annual report (Form 5500 Series) upon written request to
the Committee. The Companymay make a reasonable charge for the copies.


(c)    Receive a summary of the Policy’s annual financial report. The Committee
is required by law to furnish each Participant with a copy of the summary annual
report.


In addition to creating rights for Participants, ERISA imposes duties upon the
people who are responsible for the operation of an employee benefit plan. The
people who operate the Policy, called “fiduciaries” of the Policy, have a duty
to do so prudently and in the interest of the Participants and beneficiaries. No
one, including the Company, may fire a Participant or otherwise discriminate
against a Participant in any way to prevent him or her from obtaining a benefit
or exercising his or her rights under ERISA, If a Participant’s claim for a
benefit is denied in whole or in part, he or she must receive a written
explanation of the reason for the denial. A Participant has the right to have
the Committee review and reconsider his or her claim. Under ERISA, there are
steps a Participant can take to enforce the above rights. For instance, if a
Participant requests from the Committee a copy of the Policy or the latest
annual report and does not receive either within thirty (30) days, he or she may
file suit in a federal court. In such a case the court may require the Committee
to provide the materials and pay the Participant up to $110 a day until the
Participant receives the materials, unless the materials were not sent because
of reasons beyond the control of the Committee. If a Participant has a claim for
benefits, which is denied or ignored, in whole or in part, and if the claims
procedures under the Policy have been exhausted, he or she may file suit in a
state or federal court. If a Participant is discriminated against for asserting
his or her rights, he or she may ask assistance from the United States
Department of Labor, or he or she may file suit in a federal court. The court
will decide who should pay the court costs and legal fees. If the Participant is
successful, the court may order the person he or she has sued to pay these costs
and fees. If the Participant loses, the court may order him or her to pay these
costs and fees, for example, if it finds his or her claim to be frivolous. If a
Participant has questions about the Policy, he or she should contact the
Committee. If a Participant has any questions about this statement or about his
or her rights under ERISA, he or she should contact the nearest office of the
Employee Benefits Security Administration, U.S. Department of Labor (listed in
your telephone directory), or the Division of Technical Assistance and
Inquiries, Employee Benefits Security Administration, U.S. Department of Labor,
200 Constitution Avenue N.W., Washington, D.C. 20210. A Participant may also
obtain certain publications about his or her rights and responsibilities under
ERISA by calling the publications hotline of the Employee Benefits Security
Administration.


    7

--------------------------------------------------------------------------------

    


17.    Policy Facts.
    8

--------------------------------------------------------------------------------

    




Plan Sponsor:
Address:


NiSource Inc.
801 E, 86th Avenue
Merrillville, Indiana 46410
Plan Name:NiSource Executive Severance Policy (for Employee Job Level D2 and
above, including Executives)Plan Number537537537Type of Plan:Severance
PolicyWelfare Benefits PlanType of AdministrationSelf-AdministeredPolicy
Year:Calendar yearEmployer Identification Number (EIN):35-2108964
Policy Administrator:


Compensation Committee of the Board of Directors of NiSource Inc.
Business Address and Phone Number:


801 E. 86th Avenue
Merrillville, Indiana 46410
877-647-5990
Agent for Service of Legal Process:


CHRO
(Address)


801 E. 86th Avenue
Merrillville, Indiana 46410
Service of legal process may also be made upon the Compensation Committee of the
Board of Directors of NiSource Inc.

image_21.jpg [image_21.jpg]


18.    Code Section 409A.


The payments to the Participants pursuant to this Policy are intended to be
exempt from Code Section 409A to the maximum extent possible, under either the
separation pay exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or
as short-term deferrals pursuant to Treasury regulation §1.409A-1(b)(4), and
each payment hereunder shall be considered a separate payment.


    9